internal_revenue_service number release date index number --------------------------- ------------------------------------------------------ ------------------------------------------------ -------------------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc corp b06 plr-112988-07 date date legend distributing distributing distributing distributing distributing ----------------------------------------------- ---------------------- ----------------------------- ---------- ------------------------------------------ ---------------------- ---------------------------- ----------- ----------------------------- ---------------------- ----------------------------- -------- ------------------------------------------------- ---------------------- ----------------------------- ------- ------------------------------- plr-112988-07 ---------------------- ----------------------------- ----------------------------- ---------------------- ----------------------------- ------------ -------------- ---------------------------- ---------------- --------------------------------------------------------- ---------------- ---------------------- ------------------------- ---------- -------------------------------------------- ---------------------- ----------------------------- --------- -------------------------- ---------------------- ----------------------------- ----------------- ------------------------------------------------------- ---------------------- --------------------------------------------- --------------- ------------------------------------------------- --------------------------------------------- --------- -------------------------- controlled controlled controlled controlled controlled dre dre dre plr-112988-07 -------------------------- --------- ------------------------------------- -------------------------- - ------------------ -------------------------------------------------------------------- ------ ----------------------- ------------------------- --------------- --------------------------- ---------------------- --------------------------------------------- ---------------------- -------------------- ----------------------------- ----------------- ---------------------------------------------- --------------------------- ------------------ ------------------------------- --------------------------- ----------------- ---------------------------------------- ----------------------- ------------------------- --------------------- dre dre dre corp corp corp corp sub plr-112988-07 sub sub sub sub sub sub sub sub sub sub sub ------------------------- ----------------------- ------------------------- --------------------------------------------- ----------------------- ------------------------- ------------------------ ----------------------- ----------------------------- ------------------------ ------------------------ -------------------------- ------------------------ ---------------------------- ---------------------- ----------------------- ---------------------------------- -------------------------------- ----------------------- ----------------------------- -------------------------------------------- -------------------------- -------------------------------------------- --------------------------------- ------------------------------------------------------ ---------------------- plr-112988-07 ----------------------------- ------------------------------------------- ---------------------- ----------------------------- ------------------------------------ ---------------------- --------------------------------------------- ------------------------------------------------------------------ ---------------------- ---------------------------------- ------------------- -------------------------------------- --------------------- ---------------------------------------- --------------------- ------------------------------------------------- ------------ ----------- ------------ -------- -------- ------- ----------------------- ---- sub sub sub business a business b business c country a country b country c country d country e year aa date a plr-112988-07 b c d e f g h i j k l ---- ---- ----- ---- ---------- -- ---- ---- -- ------------------------- --------- ---- ---- ---------------- -------------------------------------- ----------------------------------------------- m n x y z person a person b officer x officer y dear ----- ----------- this letter responds to your letter dated date requesting rulings as to the federal_income_tax consequences of the proposed transactions additional information -------------------------------------- ------------------------------------ -------------------------- ------------------ plr-112988-07 was submitted in letters dated date date and date the information submitted is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and are accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transactions i satisfy the business_purpose requirement of sec_1_355-2 ii are used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a holding_company and the parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing has a single class of publicly-traded voting common_stock outstanding the distributing common_stock and no preferred_stock outstanding distributing indirectly through its subsidiaries is engaged in business a business b and business c controlled is a corporation that was newly formed as a wholly-owned subsidiary of distributing in connection with the proposed pro_rata distribution by distributing to its shareholders of stock of controlled the external distribution and distributing owns a single class of voting common_stock outstanding the controlled common_stock at the time of the external distribution controlled through its subsidiaries will be engaged in the active_conduct of business c distributing directly owns all of the outstanding_stock of distributing and distributing both of which are domestic corporations distributing owns through two wholly-owned subsidiaries dre and dre all of the outstanding equity of distributing a country a partnership treated as a corporation for u s federal_income_tax purposes distributing also owns through two wholly-owned subsidiaries dre and corp all of the outstanding equity interests in distributing a country b partnership treated as a corporation for u s federal_income_tax purposes distributing through its wholly- owned subsidiary dre owns all of the outstanding interests in dre dre dre dre dre and dre are all disregarded entities for u s federal_income_tax purposes corp is a country b corporation treated as a corporation for u s federal plr-112988-07 income_tax purposes in addition distributing directly owns a and distributing indirectly through disregarded entities owns b of the outstanding equity of each of corp and corp each of which is a country c_corporation treated as a corporation for u s tax purposes for purely country c tax reasons distributing holds a of each of corp and corp distributing also indirectly through disregarded entities owns all of the outstanding equity of corp a country d corporation treated as a corporation for u s tax purposes as a result of a series of transactions occurring in year aa distributing filed two gain recognition agreements the dre gras in connection with two separate transfers of dre stock by distributing to distributing in transactions intended to qualify under sec_351 subsequent to such transfers dre elected to be treated as a disregarded_entity for u s federal_income_tax purposes distributing filed a gra the corp gra in connection with the date transfer of b of the stock of corp from distributing to distributing intended to qualify under sec_351 distributing filed a gra the corp gra in connection with the date transfer of all of the stock of corp from distributing to distributing intended to qualify under sec_351 distributing filed a gra the corp gra in connection with the date transfer of b of the stock of corp from distributing to distributing intended to qualify under sec_351 distributing expects to dispose_of business b to one or more third-party buyers after the external distribution the business b sale the taxpayer has submitted financial information indicating that each of the portions of the business a conducted by controlled distributing distributing distributing and distributing and each of the portions of business c conducted by distributing controlled controlled controlled and controlled has had gross_receipts and operating_expenses which serve to represent conducting of an active trade_or_business for each of the past five years none of the distributing or controlled corporations in any of the internal distributions or the external distribution will rely in whole or in part on business b for the conducting of an active trade_or_business distributing’s management has determined that the separation of the business c from distributing’s other business segments will serve a number of corporate business purposes including one or more of the following to allow each of distributing and controlled to focus on its core business and growth opportunities and provide the management of each with increased flexibility to design and implement corporate policies and strategies based on the business characteristics of the particular industry in plr-112988-07 which it operates to improve the understanding of the businesses of distributing and controlled in the investment community and among rating agencies analysts and other market participants to eliminate internal competition for capital and permit each of distributing and controlled to design a capital structure best suited to its own needs which is expected to facilitate internal and external expansion and to enhance the efficiency and effectiveness of distributing’s and controlled’s equity-based compensation proposed transactions except as otherwise set forth below all of the following transactions have been proposed to occur on approximately the same date but prior to the external distribution internal distribution a distributing will organize controlled as a country a partnership that will elect to be treated as a corporation for u s federal_income_tax purposes distributing will hold all of the outstanding equity interests in controlled directly and indirectly through its wholly-owned subsidiary dre a domestic limited_liability_company disregarded for u s federal_income_tax purposes distributing will contribute its equity interests in sub sub and sub which are disregarded entities for u s federal_income_tax purposes to controlled the distributing contribution in conjunction with the distributing contribution controlled will assume certain inter-company debt of distributing the notes distributing will retain all of the assets relating to its business c pursuant to an overall plan the corp plan distributing indirectly through the contribution of sub a disregarded_entity for u s federal_income_tax purposes will contribute its b interest in corp to controlled in the distributing contribution and distributing will contribute its a interest in corp to controlled in addition corp will elect to be treated as a disregarded_entity for u s federal_income_tax purposes as a result of which it is intended that controlled will be treated as having acquired substantially_all of the assets of corp pursuant to an overall plan the corp plan distributing indirectly through the contribution of sub will contribute all of the stock of corp to controlled in the distributing contribution in addition corp will elect to be treated as a disregarded_entity for u s federal_income_tax purposes as a result of which it is intended that controlled will be treated as having acquired substantially_all of the assets of corp immediately after the distributing contribution distributing will distribute all of the outstanding equity interests in controlled and dre pro_rata to dre and dre each an entity that is disregarded as separate from its owner distributing internal plr-112988-07 distribution a dre will then distribute its interests in controlled to distributing the dre distribution and dre will distribute its equity interests in controlled to distributing the dre distribution internal distribution b dre will organize a direct wholly-owned subsidiary controlled a country e company treated as a corporation for u s federal_income_tax purposes dre will contribute all of the assets relating to its business c to controlled the dre contribution in conjunction with the dre contribution controlled will assume liability for certain taxes incurred as a result of the internal restructuring the restructuring taxes and certain contingent tax_liabilities of dre the country e contingent liabilities not related to business c the amount of the country e contingent liabilities is not fixed or reasonably ascertainable immediately after the dre contribution dre will distribute all of the outstanding equity of controlled to dre an entity disregarded as separate from its owner distributing and dre will subsequently distribute all of its interests in controlled to distributing distributing will then exchange all of its interests in controlled solely for a portion of the interest which dre an entity disregarded from its owner distributing holds in distributing as a return of invested capital internal distribution b dre 3’s capital in distributing will be reduced by the fair_market_value of controlled dre will then distribute all of its interests in controlled to distributing the dre distribution internal distribution c distributing will incorporate controlled as a direct wholly-owned domestic corporate subsidiary and then contribute to controlled a of corp f of sub g of sub h of sub and all of the outstanding equity of each of dre dre controlled sub sub and sub the distributing contribution immediately after the distributing contribution distributing will distribute all of the outstanding equity of controlled to distributing internal distribution c internal distribution d distributing will incorporate controlled as a direct wholly-owned domestic corporate subsidiary and then contribute to controlled all of the outstanding equity of each of sub sub sub sub sub and sub the distributing contribution immediately after the distributing contribution distributing will distribute all of the outstanding equity of controlled to distributing internal distribution d plr-112988-07 the external distribution distributing will contribute all of the outstanding equity of each of controlled and controlled to controlled the distributing contribution in conjunction with the distributing contribution controlled will assume certain fixed and contingent liabilities of distributing not related to business c the assumed_liabilities the amount of the contingent liabilities the distributing contingent liabilities is not fixed or reasonably ascertainable distributing which will be a subsidiary of controlled immediately prior to the external distribution is also liable for fines and civil claims if any that result from allegations of infringement of x laws by certain entities engaged in business b made by the y the z liability distributing has agreed to indemnify distributing and its subsidiaries from and against any liability arising with respect to the z liability after the external distribution because the z liability is a liability of distributing at the time distributing is contributed to controlled the z liability will not be an assumed liability or a distributing contingent_liability immediately after the distributing contribution distributing will distribute the controlled common_stock cash in lieu of fractional shares of controlled common_stock and preferred_stock purchase rights the preferred_stock purchase rights pro_rata to the holders of distributing common_stock the external distribution one preferred_stock purchase right will be issued with each share of controlled common_stock distributed and such purchase right will entitle the holder to purchase k of a share of controlled preferred_stock upon the announcement of certain transactions involving an acquisition of at least l percent of the outstanding controlled common_stock controlled has no plan or intention directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the external distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 distributing has no plan or intention directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the external distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 with the exception of b iv distributing plans to repurchase more than m percent but not in excess of n percent of the outstanding distributing common_stock within g years of the external distribution the rabbi_trust distributing has previously established j grantor trusts the rabbi trusts which hold in the aggregate less than i of the total outstanding distributing common_stock intended to satisfy distributing’s obligations under certain deferred_compensation arrangements the deferred_compensation plans as a result of the external distribution the rabbi trusts in their capacity as holders of distributing common_stock will receive shares of controlled common_stock the retained stock which will plr-112988-07 be distributed to the participants pursuant to the deferred_compensation plans pro_rata with the distributing common_stock any retained stock not distributed within five years of the external distribution will be sold to unrelated third parties related agreements in conjunction with the proposed transactions distributing and controlled will enter into several agreements relating to the separation of business c from distributing’s other businesses and certain continuing transactions between the companies including a transitional services agreement and a tax_sharing_agreement representations internal distribution a the following representations are made with respect to internal distribution a indebtedness if any owed by controlled to distributing after internal distribution a will not constitute stock_or_securities all the liabilities assumed within the meaning of sec_357 by controlled in the distributing contribution except for the notes were incurred in the ordinary course of business and are associated with the assets being transferred the total adjusted bases and the fair_market_value of the assets transferred to controlled in the distributing contribution will equal or exceed the sum of the liabilities assumed within the meaning of sec_357 by controlled plus any liabilities to which the transferred assets are subject the total fair_market_value of the assets transferred to controlled by distributing will equal or exceed the aggregate adjusted_basis of those assets no part of the consideration to be distributed by distributing will be received by dre dre or distributing as a creditor employee or in any capacity other than that of a direct or indirect interest holder of distributing distributing and controlled will each treat all members of their respective separate affiliated groups as defined in sec_355 each a sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business the five years of financial information submitted on behalf of the business conducted by distributing a member of the distributing sag is representative of the business c operations of distributing and with regard to plr-112988-07 such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the business conducted by controlled a member of the controlled sag is representative of the business a operations of controlled and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following internal distribution a the distributing sag and the controlled sag will each continue the active_conduct of their respective businesses independently and with their separate employees except as provided in the transition services agreement internal distribution a is being carried out for the corporate business_purpose of making possible the external distribution and is motivated in whole or substantial part by this corporate business_purpose internal distribution a is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distributing neither accumulated its receivables nor made any extraordinary payments of its payables in anticipation of internal distribution a no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be cancelled in connection with internal distribution a other than the settlement of open inter-company account balances attributable to normal business operations of distributing and its subsidiaries prior to internal distribution a no inter-corporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to internal distribution a except for payables arising under the tax_sharing_agreement transitional services agreement or otherwise in the ordinary course of business no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 will be claimed immediately before internal distribution a items of income gain loss deduction and credit will be taken into account as required by the applicable inter-company transaction treasury regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1 as published by t d plr-112988-07 at the time of internal distribution a distributing will not have an excess_loss_account in the stock of controlled except for certain payments that will be made in connection with the tax_sharing_agreement and the transition services agreement payments made in connection with any continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries following internal distribution a will be for fair_market_value based on terms and conditions comparable to those that would be arrived at by the parties bargaining at arm’s length no two parties to internal distribution a are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after internal distribution a no person determined after applying sec_355 will hold interests possessing fifty percent or more of the total combined voting power of all classes of distributing interests entitled to vote or fifty percent or more of the total value of all classes of distributing interests that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution a for purposes of sec_355 immediately after internal distribution a no person determined after applying sec_355 will hold interests possessing fifty percent or more of the total combined voting power of all classes of controlled interests entitled to vote or fifty percent or more of the total value of all classes of controlled interests that were either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution a or attributable to distributions on distributing interests that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution a internal distribution a is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly equity representing a fifty percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation after internal distribution a no director officer or key_employee of distributing or any of its subsidiaries will be a director officer or key_employee of controlled or any of its subsidiaries plr-112988-07 immediately after internal distribution a neither distributing nor controlled will be a disqualified_investment_corporation as defined in sec_355 as of the date of internal distribution a no gain has been recognized with respect to the corp gra pursuant to the corp plan corp will be treated as having transferred substantially_all of its assets to controlled in a transaction that distributing intends to treat as a reorganization described in sec_368 in which the requirements of sec_354 are met pursuant to sec_1_367_a_-8t h i and iii distributing will apply sec_1_367_a_-8t e iii which includes the filing of a new gra the new corp gra replacing the corp gra with respect to the corp plan pursuant to sec_1_367_a_-8t h i and iii distributing will apply sec_1_367_a_-8t g including making basis adjustments if any under sec_1 a - 8t g iii with respect to the new corp gra and internal distribution a as of the date of internal distribution a no gain has been recognized with respect to the corp gra pursuant to the corp plan corp will be treated as having transferred substantially_all of its assets to controlled in a transaction that distributing intends to treat as a reorganization described in sec_368 in which the requirements of sec_354 are met pursuant to sec_1_367_a_-8t h i and iii distributing will apply sec_1_367_a_-8t e iii which includes the filing of a new gra the new corp gra replacing the corp gra with respect to the corp plan pursuant to sec_1_367_a_-8t h i and iii distributing will apply sec_1_367_a_-8t g including making basis adjustments if any under sec_1 a - 8t g iii with respect to the new corp gra and internal distribution a internal distribution b the following representations are made with respect to internal distribution b plr-112988-07 indebtedness if any owed by controlled to distributing after internal distribution b will not constitute stock_or_securities the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the dre contribution will equal or exceed the sum of the amount of any liabilities assumed within the meaning of sec_357 by controlled all the liabilities assumed within the meaning of sec_357 by controlled in the dre contribution except for the restructuring taxes and the country e contingent liabilities were incurred in the ordinary course of business and are associated with the assets being transferred the total fair_market_value of the assets transferred to controlled by distributing will equal or exceed the aggregate adjusted_basis of those assets no part of the consideration to be distributed by distributing will be received by dre or distributing as a creditor employee or in any capacity other than that of a direct or indirect interest holder of distributing as a result of internal distribution b dre 3’s interest in distributing will be reduced in an arm's length transaction by the fair_market_value of controlled accordingly dre 3’s interest in distributing will be reduced to reflect the distribution of controlled in exchange for a portion of its interest in distributing distributing and controlled will each treat all members of its respective sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business the five years of financial information submitted on behalf of the business conducted by distributing a member of the distributing sag is representative of the business a operations of distributing and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the business conducted by controlled a member of the controlled sag is representative of the business c operations of controlled and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following internal distribution b the distributing sag and the controlled sag will each continue the active_conduct of their respective businesses plr-112988-07 independently and with their separate employees except as provided in the transition services agreement internal distribution b is being carried out for the corporate business_purpose of making possible the external distribution and is motivated in whole or substantial part by this corporate business_purpose internal distribution b is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distributing neither accumulated its receivables nor made any extraordinary payments of its payables in anticipation of internal distribution b no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be cancelled in connection with internal distribution b other than the settlement of open inter-company account balances attributable to normal business operations of distributing and its subsidiaries prior to internal distribution b no inter-corporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to internal distribution b except for payables arising under the tax_sharing_agreement transitional agreements or otherwise in the ordinary course of business no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 will be claimed immediately before internal distribution b items of income gain loss deduction and credit will be taken into account as required by the applicable inter-company transaction treasury regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d at the time of internal distribution b distributing will not have an excess_loss_account in the stock of controlled except for certain payments that will be made in connection with the tax_sharing_agreement and the transition services agreement payments made in connection with any continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries following internal distribution b will be for fair_market_value based on terms and conditions comparable to those that would be arrived at by the parties bargaining at arm’s length plr-112988-07 no two parties to internal distribution b are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after internal distribution b no person determined after applying sec_355 will hold interests possessing fifty percent or more of the total combined voting power of all classes of distributing interests entitled to vote or fifty percent or more of the total value of all classes of distributing interests that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution b for purposes of sec_355 immediately after internal distribution b no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of controlled stock entitled to vote or fifty percent or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution b or attributable to distributions on distributing interests that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution b internal distribution b is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly interest or stock representing a fifty percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation after internal distribution b no director officer or key_employee of distributing or any of its subsidiaries will be a director officer or key_employee of controlled or any of its subsidiaries immediately after internal distribution b neither distributing nor controlled will be a disqualified_investment_corporation as defined in sec_355 as of the date of internal distribution b no gain has been recognized with respect to the dre gras as part of the dre contribution distributing through dre will transfer substantially_all the assets formerly held by dre to controlled plr-112988-07 in connection with the dre contribution distributing will comply with the reporting requirements of sec_1_367_a_-8 which include the filing of new gras the new dre gras that replace the dre gras pursuant to sec_1 h -8t h i and iii distributing will apply sec_1_367_a_-8t g including making basis adjustments if any under sec_1 a - 8t g iii with respect to the new dre gras and internal distribution b internal distribution c the following representations are made with respect to internal distribution c indebtedness if any owed by controlled to distributing after internal distribution c will not constitute stock_or_securities the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the sum of the amount of any liabilities assumed within the meaning of sec_357 by controlled the liabilities assumed within the meaning of sec_357 by controlled in the distributing contribution were incurred in the ordinary course of business and are associated with the assets being transferred the total fair_market_value of the assets transferred to controlled by distributing will equal or exceed the aggregate adjusted_basis of those assets no part of the consideration to be distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing distributing and controlled will each treat all members of its respective sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business the five years of financial information submitted on behalf of the business conducted by distributing a member of the distributing sag is representative of the business a operations of distributing and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the business conducted by controlled a member of the controlled sag is representative plr-112988-07 of the business c operations of controlled and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following internal distribution c the distributing sag and the controlled sag will each continue the active_conduct of their respective businesses independently and with their separate employees except as provided in the transition services agreement at the time of internal distribution c distributing will not have an excess_loss_account in the stock of controlled internal distribution c is being carried out for the corporate business_purpose of making possible the external distribution and is motivated in whole or substantial part by this corporate business_purpose internal distribution c is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distributing neither accumulated its receivables nor made any extraordinary payments of its payables in anticipation of internal distribution c no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be cancelled in connection with internal distribution c other than the settlement of open inter-company account balances attributable to normal business operations of distributing and its subsidiaries prior to internal distribution c no inter-corporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to internal distribution c except for payables arising under transitional agreements or otherwise in the ordinary course of business no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 will be claimed immediately before internal distribution c items of income gain loss deduction and credit will be taken into account as required by the applicable inter-company transaction treasury regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d plr-112988-07 except for certain payments that will be made in connection with the tax_sharing_agreement and the transition services agreement payments made in connection with any continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries following internal distribution c will be for fair_market_value based on terms and conditions comparable to those that would be arrived at by the parties bargaining at arm’s length no two parties to internal distribution c are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after internal distribution c no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of distributing stock entitled to vote or fifty percent or more of the total value of shares of all classes of distributing stock that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution c for purposes of sec_355 immediately after internal distribution c no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of controlled stock entitled to vote or fifty percent or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution c or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of internal distribution c internal distribution c is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation after internal distribution c no director officer or key_employee of distributing or any of its subsidiaries will be a director officer or key_employee of controlled or any of its subsidiaries immediately after internal distribution c neither distributing nor controlled will be a disqualified_investment_corporation as defined in sec_355 plr-112988-07 as of the date of internal distribution c no gain has been recognized with respect to the corp gra with respect to the distributing contribution pursuant to sec_1_367_a_-8 distributing will comply with reporting requirements similar to those contained in sec_1_367_a_-8 which include filing a new gra the new corp gra that replaces the corp gra internal distribution d the following representations are made with respect to internal distribution d indebtedness if any owed by controlled to distributing after internal distribution d will not constitute stock_or_securities the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the sum of the amount of any liabilities assumed within the meaning of sec_357 by controlled the liabilities assumed within the meaning of sec_357 by controlled in the distributing contribution if any were incurred in the ordinary course of business and are associated with the assets being transferred no part of the consideration to be distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the total fair_market_value of the assets transferred to controlled by distributing will equal or exceed the aggregate adjusted_basis of those assets distributing and controlled will each treat all members of its respective sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business the five years of financial information submitted on behalf of the business conducted by distributing a member of the distributing sag is representative of the business a operations of distributing and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the business conducted by controlled a member of the controlled sag is representative of the business c operations of controlled and with regard to such business plr-112988-07 there have been no substantial operational changes since the date of the last financial statements submitted following internal distribution d the distributing sag and the controlled sag will each continue the active_conduct of their respective businesses independently and with their separate employees except as provided in the transition services agreement at the time of the internal distribution d distributing will not have an excess_loss_account in the stock of controlled internal distribution d is being carried out for the corporate business_purpose of making possible the external distribution and is motivated in whole or substantial part by this corporate business_purpose internal distribution d is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distributing neither accumulated its receivables nor made any extraordinary payments of its payables in anticipation of internal distribution d no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be cancelled in connection with internal distribution d other than the settlement of open inter-company account balances attributable to normal business operations of distributing and its subsidiaries prior to internal distribution d no inter-corporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to internal distribution d except for payables arising under transitional agreements or otherwise in the ordinary course of business no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 will be claimed immediately before internal distribution d items of income gain loss deduction and credit will be taken into account as required by the applicable inter-company transaction treasury regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d except for certain payments that will be made in connection with the tax_sharing_agreement and the transition services agreement payments made in connection plr-112988-07 with any continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries following internal distribution d will be for fair_market_value based on terms and conditions comparable to those that would be arrived at by the parties bargaining at arm’s length no two parties to internal distribution d are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after internal distribution d no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of distributing stock entitled to vote or fifty percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution d for purposes of sec_355 immediately after internal distribution d no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of controlled stock entitled to vote or fifty percent or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution d or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of internal distribution d internal distribution d is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation after internal distribution d no director officer or key_employee of distributing or any of its subsidiaries will be a director officer or key_employee of controlled or any of its subsidiaries immediately after the internal distribution d neither distributing nor controlled will be a disqualified_investment_corporation as defined in sec_355 plr-112988-07 the external distribution the following representations are made with respect to the external distribution no part of the consideration to be distributed by distributing with respect to the distributing common_stock will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the sum of the amount of any liabilities assumed within the meaning of sec_357 by controlled all the liabilities assumed within the meaning of sec_357 by controlled in the distributing contribution except for the assumed_liabilities as defined previously were incurred in the ordinary course of business and are associated with the assets being transferred the total fair_market_value of the assets transferred to controlled by distributing will equal or exceed the aggregate adjusted_basis of those assets distributing and controlled will each treat all members of its respective sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business the five years of financial information submitted on behalf of the business conducted by distributing a member of the distributing sag is representative of the business a operations of distributing and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the business conducted by controlled a member of the controlled sag is representative of the business c operations of controlled and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the external distribution the distributing sag and the controlled sag will each continue the active_conduct of their respective businesses independently and with their separate employees except as provided in the transition services agreement the external distribution is being carried out for the corporate business purposes listed below and is motivated in whole or substantial part by one or plr-112988-07 more of these corporate business purposes to allow each of distributing and controlled to focus on its core business and growth opportunities and provide the management of each with increased flexibility to design and implement corporate policies and strategies based on the business characteristics of the particular industry in which it operates to improve the understanding of the businesses of distributing and controlled in the investment community and among rating agencies analysts and other market participants to eliminate internal competition for capital and permit each of distributing and controlled to design a capital structure best suited to its own needs which is expected to facilitate internal and external expansion and to enhance the efficiency and effectiveness of controlled’s equity-based compensation the external distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distributing neither accumulated its receivables nor made any extraordinary payment of its payables in anticipation of the external distribution other than the settlement of certain inter-company loans no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be cancelled in connection with the external distribution other than the settlement of open inter-company account balances attributable to normal business operations prior to the external distribution of distributing and its subsidiaries no inter-corporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the external distribution except for payables arising under the transition services agreement the tax_sharing_agreement or otherwise incurred in the ordinary course of business no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 will be claimed immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable inter-company transaction treasury regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to its controlled common_stock will be included in income immediately before the external distribution to the extent required by applicable treasury regulations see sec_1_1502-19 plr-112988-07 except for certain payments that will be made in connection with the tax_sharing_agreement and the transition services agreement payments made in connection with any continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries following the external distribution will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the external distribution are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of distributing stock entitled to vote or fifty percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of controlled stock entitled to vote or fifty percent or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution the external distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation as of the date of the external distribution no director officer or key_employee of distributing or any of its subsidiaries will be a director officer or key_employee of controlled or any of its subsidiaries other than person a who will serve as officer x of distributing as well as on the board_of controlled person a is currently officer x of distributing and expects to continue in such position for no more than eighteen months after the external distribution person b officer y of distributing intends to retire within six months after the external distribution plr-112988-07 thus the primary reason for person a continuing as officer x of distributing after the external distribution is to avoid causing distributing to have insufficient executive-level guidance on financial matters until new or existing executives can be prepared to assume such responsibility the payment of cash in lieu of fractional shares of controlled common_stock by the distribution agent will be solely for the purpose of avoiding the expense and inconvenience of issuing and maintaining fractional shares and will not represent separately bargained for consideration the total cash that will be paid in connection with the external distribution in lieu of fractional shares of controlled common_stock is not intended to exceed one percent of the total consideration that will be distributed to holders of distributing common_stock in the external distribution it is intended that no distributing shareholder will receive cash in lieu of fractional shares in an amount equal to or greater than the value of one full share of controlled common_stock neither distributing nor controlled is a disqualified_investment_corporation as defined in sec_355 pursuant to sec_1_367_a_-8t h i and iii distributing and controlled will apply sec_1 a - 8t d and 8t e which includes complying with the requirement that controlled file a new gra with respect to the new corp gra and the external distribution the retained stock will be held by the rabbi trusts after the external distribution for the purpose of using such stock as well as distributing common_stock to compensate participants with regard to deferred_compensation earned while performing services for distributing when distributing conducted the business c the rabbi trusts will distribute the retained stock to the participants in the deferred_compensation plans upon the termination of their employment or retirement in accordance with the terms of such plans provided however that any retained stock held by the rabbi trusts five years after the external distribution will be sold in arm's length transactions with third parties distributing will not vote the retained stock nor will it vote any stock acquired as a result of the exercise of the related preferred_stock purchase rights rulings based solely on the information submitted and the representations set forth above we rule as follows plr-112988-07 internal distribution a a the distributing contribution together with the internal distribution a will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 b distributing will not recognize any gain_or_loss on the distributing contribution sec_357 and sec_361 c controlled will not recognize any gain_or_loss on the distributing contribution sec_1032 d controlled 1’s basis in each asset received in the distributing contribution will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 e controlled 1’s holding_period in each asset received in the distributing contribution will include the period during which distributing held that asset sec_1223 f distributing will not recognize any gain_or_loss on internal distribution a sec_361 g no income gain_or_loss will be recognized by distributing on internal distribution a sec_355 h no gain_or_loss will be recognized by and no amount will otherwise be included in the income of dre dre or distributing on internal distribution a sec_355 i the holding_period of the controlled interests received by dre and dre in internal distribution a will include the holding_period of the distributing gp interests and distributing lp interests respectively with respect to which such controlled interests were received provided the controlled interests are held as capital assets on the date of internal distribution a sec_1223 j the aggregate basis of the distributing interests and the controlled interests held by dre and dre immediately after internal distribution a will equal the aggregate basis of the distributing gp interest or distributing lp interest held by each immediately before internal distribution a allocated in proportion to the fair_market_value of distributing and controlled in accordance with sec_1_358-2 sec_358 plr-112988-07 k earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and treas regulations sec_1_312-10 and sec_1_1502-33 l for purposes of the new corp gra replacing the existing corp gra filed pursuant to sec_1_367_a_-8t e iii a with respect to the corp plan controlled is the successor to corp for purposes of sec_1_367_a_-8 and sec_1_367_a_-8t m the new corp gra filed with respect to the corp plan will terminate without further effect pursuant to sec_1_367_a_-8t g upon internal distribution a n for purposes of the new corp gra replacing the existing corp gra filed pursuant to sec_1_367_a_-8t e iii a with respect to the corp plan controlled is the successor to corp for purposes of sec_1_367_a_-8 and sec_1_367_a_-8t o the new corp gra filed with respect to the corp plan will terminate without further effect pursuant to sec_1_367_a_-8t g upon internal distribution a internal distribution b p the dre contribution together with the internal distribution b will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 q distributing will not recognize any gain_or_loss on the dre contribution sec_357 and sec_361 r controlled will not recognize any gain_or_loss on the dre contribution sec_1032 s controlled 2’s basis in each asset received in the dre contribution will equal the basis of that asset in the hands of dre immediately before the transfer sec_362 t controlled 2’s holding_period in each asset received in the dre contribution will include the period during which dre held that asset sec_1223 u distributing will not recognize any gain_or_loss on internal distribution b sec_361 plr-112988-07 v no income gain_or_loss will be recognized by distributing on internal distribution b sec_355 w no gain_or_loss will be recognized by and no amount will otherwise be included in the income of dre or distributing on internal distribution b sec_355 x the holding_period of the controlled common_stock received by dre in internal distribution b will include the holding_period of the distributing lp interest with respect to which such controlled common_stock was received provided the controlled common_stock is held as a capital_asset on the date of internal distribution b sec_1223 y the aggregate basis of the distributing lp interest and the controlled common_stock held by dre immediately after internal distribution b will equal the aggregate basis of the distributing lp interest held by dre immediately before internal distribution b allocated in proportion to the fair_market_value of distributing and controlled in accordance with sec_1_358-2 sec_358 z earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 aa for purposes of the new dre gras replacing the existing dre gras filed pursuant to sec_1_367_a_-8 with respect to the dre contribution controlled is treated as the transferred corporation and distributing continues to be the transferee foreign_corporation bb the new dre gras filed pursuant to sec_1 a - g with respect to the dre contribution will terminate without further effect upon distribution b sec_1_367_a_-8t g internal distribution c cc the distributing contribution together with the internal distribution c will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 dd distributing will not recognize any gain_or_loss on the distributing contribution sec_357 and sec_361 ee controlled will not recognize any gain_or_loss on the distributing contribution sec_1032 plr-112988-07 ff controlled 3’s basis in each asset received in the distributing contribution will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 gg controlled 3’s holding_period in each asset received in the distributing contribution will include the period during which distributing held that asset sec_1223 hh distributing will not recognize any gain_or_loss on internal distribution c sec_361 ii no income gain_or_loss will be recognized by distributing on internal distribution c sec_355 jj no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on internal distribution c sec_355 kk the holding_period of the controlled common_stock received by distributing in internal distribution c will include the holding_period of the distributing common_stock with respect to which such controlled common_stock was received provided the controlled common_stock is held as capital_asset on the date of internal distribution c sec_1223 ll the aggregate basis of the distributing common_stock and the controlled common_stock held by distributing immediately after internal distribution c will equal the aggregate basis of the distributing common_stock held by each immediately before internal distribution c allocated in proportion to the fair_market_value of distributing and controlled in accordance with sec_1_358-2 sec_358 mm earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 nn for purposes of the new corp gra replacing the existing corp gra filed pursuant to sec_1_367_a_-8 with respect to the distributing contribution controlled is treated as the u s transferor for purposes of sec_1_367_a_-8 and sec_1_367_a_-8t plr-112988-07 internal distribution d oo the distributing contribution together with the internal distribution d will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 pp distributing will not recognize any gain_or_loss on the distributing contribution sec_357 and sec_361 qq controlled will not recognize any gain_or_loss on the distributing contribution sec_1032 rr controlled 4’s basis in each asset received in the distributing contribution will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 ss controlled 4’s holding_period in each asset received in the distributing contribution will include the period during which distributing held that asset sec_1223 tt distributing will not recognize any gain_or_loss on internal distribution d sec_361 uu no income gain_or_loss will be recognized by distributing on internal distribution d sec_355 vv no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on internal distribution d sec_355 ww the holding_period of the controlled common_stock received by distributing in internal distribution d will include the holding_period of the distributing common_stock with respect to which such controlled common_stock was received provided the controlled common_stock is held as a capital_asset on the date of internal distribution d sec_1223 xx the aggregate basis of the distributing common_stock and the controlled common_stock held by distributing immediately after internal distribution d will equal the aggregate basis of the distributing common_stock held immediately before internal distribution d allocated in proportion to the fair_market_value of distributing and controlled in accordance with sec_1_358-2 sec_358 plr-112988-07 yy earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the external distribution zz the distributing contribution together with the external distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 aaa distributing will not recognize any gain_or_loss on the distributing contribution sec_357 and sec_361 bbb controlled will not recognize any gain_or_loss on the distributing contribution sec_1032 ccc controlled’s basis in each asset received in the distributing contribution will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 ddd controlled’s holding_period in each asset received in the distributing contribution will include the period during which distributing held that asset sec_1223 eee distributing will not recognize any gain_or_loss on the external distribution sec_361 fff no income gain_or_loss will be recognized by distributing on the external distribution sec_355 ggg the distributing shareholders will not recognize any gain_or_loss and will not otherwise include any amount in income upon the receipt of the controlled common_stock or the preferred_stock rights sec_355 hhh each distributing shareholder’s basis in its shares of distributing common_stock as adjusted under sec_1_358-1 shall be allocated between the shares of distributing common_stock and the shares of controlled common_stock received with respect to the shares of distributing common_stock in proportion to their fair market values if a distributing shareholder that purchased or acquired shares of distributing common_stock on different dates or at different prices is not able to identify which particular share of controlled common_stock is received with respect to a particular share of distributing common_stock the shareholder may designate which particular plr-112988-07 share of controlled common_stock or portion thereof is received with respect to a particular share of distributing common_stock provided the designation is consistent with the terms of the external distribution iii each distributing shareholder’s holding_period in the controlled common_stock received will include the holding_period of the distributing common_stock with respect to which the distribution of the controlled common_stock is made provided that the distributing common_stock is held as a capital_asset on the date of the external distribution sec_1223 jjj earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1 a and e kkk a shareholder who receives cash in lieu of a fractional share of controlled common_stock will recognize gain_or_loss measured by the difference between the basis of the fractional share received as determined above in ruling hhh and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional share of stock would be held as a capital_asset on the date of the external distribution sec_1221 and sec_1222 lll the becoming of a member of the consolidated_group by controlled to be headed by controlled following the distributing contribution and the external distribution does not result in a triggering event under sec_1_367_a_-8t d with respect to the new corp gra filed pursuant to sec_1_367_a_-8 mmm following the external distribution the new corp gra filed pursuant to sec_1_367_a_-8 terminates without further effect and the gra entered into by controlled with respect to corp when controlled joins the controlled consolidated_group applies for the remaining term of the original corp gra sec_1_367_a_-8t e caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-112988-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the proposed transactions satisfy the business_purpose requirement of sec_1_355-2 ii whether the proposed transactions are used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 and iii whether the proposed transactions and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 specifically no opinion is expressed as to whether payments made by a distributing_corporation to a controlled_corporation in distribution b and the external distribution or vice versa for contingent liabilities that i will have arisen or will arise for a taxable_period ending on or before such distribution or for a taxable_period beginning on or before and ending after the distribution and ii will not have become fixed and ascertainable until after such distribution will be treated as occurring immediately before such distribution see 344_us_6 revrul_83_73 c b further to the extent not otherwise specifically ruled upon above no opinion is expressed regarding consequence under sec_367 or b of any transaction in this letter_ruling finally no opinion is expressed whether the transaction described in representation sec_26 and sec_30 in distribution a qualifies as a reorganization described in sec_368 sincerely steven j hankin senior technician reviewer branch office of associate chief_counsel corporate
